Case 1:19-cv-03380-DLF Document 4 Filed 12/02/19 Page 1of1

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

Christopher S. Barry
1611 Lindenwood DR
Panama City, Florida 32405

VS. CIVIL ACTION NO. 19-CV-3380

David Bernhardt

Acting Secretary

Department of Interior, Agency
1849 C Street, N.W.
Washington, DC 20240

MOTION FOR COURT APPOINTED COUNCIL

On February 10, 2015, Subject filed an EEO Complaint against Department of Interior for lying to OPM
Security Investigators which cause the conditional job offer for the position of Director, National
Training Policy with the Federal Law Enforcement Training Facility to be rescinded. On September 27,
2019, the EEOC denied Subject a hearing in his case against DOI.

Subject is requesting a court appointed attorney to assist with case. | am currently a 100% Service-
Connected Disabled Veteran. My sole source of income is my VA Disability.

Previous EEO case information:
EEOC No. 570-2016-00072X
Agency No. DOIBSEE150598
Appeal No. 0120181813

Christopher S Barry

1611 Lindenwood Dr.
Panama City, Fl 32405
912-250-9633
ChrisBarrySAV@Gmail.Com

Fu Mev 2014.

   
 
  
  

 

RECEIVED
Mail Room ae

DEC - 2 2019

 

Angela D. Caesar, Clerk of Court
U.S. District Court, District of Columbia
SE ese

 
